FILED
                             NOT FOR PUBLICATION                             NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BISHAN DASS,                                     No. 07-71109

               Petitioner,                       Agency No. A078-959-416

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Bishan Dass, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition.

      Substantial evidence supports the BIA’s finding that even if Dass’ testimony

were credible and he established past persecution, the government established by a

preponderance of evidence that Dass could reasonably relocate within India. See

8 C.F.R. § 1208.13(b)(3)(ii); Melkonian v. Ashcroft, 320 F.3d 1061, 1069-70 (9th

Cir. 2003) (presumption of a well-founded fear can be rebutted by showing that

under all the circumstances the applicant could reasonably be expected to relocate).

Accordingly, Dass’ claims for asylum and withholding of removal fail.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Dass failed to demonstrate it was more likely than not he will be tortured if

returned to India. See Hasan v. Ashcroft, 380 F.3d 1114, 1122-23 (9th Cir. 2004)

(denying CAT relief based on the possibility of internal relocation).

      PETITION FOR REVIEW DENIED.




                                          2                                     07-71109